Citation Nr: 0717713	
Decision Date: 06/13/07    Archive Date: 06/26/07	

DOCKET NO.  05-17 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral defective hearing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from June 1985 to January 
1989, with additional unverified service of 16 years, 4 
months, and 23 days.

This case comes before the Board of Veterans Appeals (Board) 
on appeal of a March 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

The veteran currently exhibits no more than Level II hearing 
in his right ear, and Level IV hearing in his left ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, 4.86(a), and Part 4, Code 6100 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the 
appellant's claims file, which includes his multiple 
contentions, including those offered at the time of an RO 
hearing in August 2005; as well as service medical facility 
and VA treatment records and examination reports.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the veteran's claim, and what the evidence in 
the claims file shows, or fails to show, with respect to that 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

The veteran in this case seeks an increased evaluation for 
service-connected bilateral hearing loss.  In that regard, 
disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
where the disability picture more nearly approximates the 
criteria for the next higher rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).

While the Board must consider the veteran's medical history 
as required by various provisions of 38 C.F.R. Part 4, 
including Section 4.2 [see Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991)], the regulations do not give past medical 
reports precedence over current findings.

Where an appeal stems from an initial rating, VA must frame 
and consider the issue as to whether separate or "staged" 
ratings may be assigned for any or all of the retroactive 
period from the effective date of the grant of service 
connection to a prospective rating.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

In the case at hand, in a rating decision of March 2004, 
service connection and an initial noncompensable evaluation 
was granted for bilateral hearing loss.  The veteran voiced 
his disagreement with the assignment of a noncompensable 
evaluation, and the current appeal ensued.

As regards the issue of an increased evaluation for service-
connected hearing loss, the Board notes that assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the Rating Schedule to the numeric 
designations that are assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination testing, together with the average 
hearing threshold level as measured by pure tone audiometry 
in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second (Hertz).  To evaluate the degree of disability from 
bilateral service-connected defective hearing, the Schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2006).

In the present case, at the time of a service medical 
facility audiometric examination in October 1993, pure tone 
air conduction threshold levels, in decibels, were as 
follows:

Hertz
1,000
2,000
3,000
4,000
Right Ear
30
35
40
65
Left Ear
55
30
30
55

The pure tone average for both the veteran's right and left 
ears was 43 decibels.  Speech recognition ability was 96 
percent in the veteran's right ear, and 100 percent in his 
left ear.  Assuming, for the sake of argument, that the 
aforementioned audiometric results were adequate for rating 
purposes (see 38 C.F.R. § 4.85), such results were 
commensurate with Level I hearing in each ear.

On subsequent VA audiometric examination in April 2005, pure 
tone air conduction threshold levels, in decibels, were as 
follows:

Hertz
1,000
2,000
3,000
4,000
Right Ear
55
50
55
65
Left Ear
65
60
60
60

The pure tone average in the veteran's right ear was 56.25 
decibels, while the pure tone average in his left ear was 
61.25 decibels.  Speech recognition ability was 88 percent in 
the veteran's right ear and 76 percent in his left ear, 
commensurate with Level II hearing in the right ear and Level 
IV hearing in the left ear.  [see 38 C.F.R. § 4.85 (2006)].  
According to the examining audiologist, the veteran's 
audiometric test results were commensurate with a mild to 
moderate sensorineural hearing loss in both ears, consistent 
with a history of noise exposure and presbycusis.

As of the time of a recent VA audiometric examination in 
November 2005, pure tone air conduction threshold levels, in 
decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Right Ear
50
50
60
65
Left Ear
55
55
60
60

The pure tone average in the veteran's right ear was 56.35 
decibels while the pure tone average in his left ear was 
57.50 decibels.  Speech recognition ability was 100 percent 
in both the right and left ears, commensurate with Level I 
hearing in the right ear and Level II hearing in the left ear 
[see 38 C.F.R. § 4.85 (2006)], or, in the alternative, Level 
IV hearing in the left ear.  See 38 C.F.R. § 4.86(a)(2006).

In the opinion of the examining audiologist, the veteran's 
audiometric test/retest reliability was good.  Additionally 
noted was that the veteran's audiometric test results were 
consistent with a bilateral mild sloping to moderately severe 
sensorineural hearing loss, a configuration normally seen in 
cases of noise exposure.

As noted above, disability ratings for hearing impairment are 
derived by a "mechanical application" of the Rating Schedule.  
Based upon the evidence of record, the veteran has had no 
time exhibited poorer than Level II hearing in his right ear 
or Level IV hearing in his left ear.  Such findings are 
commensurate with the noncompensable evaluation currently in 
effect.  See 38 C.F.R. §§ 4.85, 4.86(a), Diagnostic Code 6100 
(2006).  Accordingly, an increased evaluation for the 
veteran's service-connected bilateral hearing loss is not 
warranted.

In reaching the above determination, the Board has given due 
consideration to the request of the veteran's accredited 
representative that an increased evaluation for the veteran's 
service-connected bilateral hearing loss be assigned on an 
"extraschedular" basis.  Pursuant to applicable law and 
regulation, such an assignment would be based, at least in 
part, on a showing that the veteran's service-connected 
hearing loss was productive of a marked interference with 
employment and/or frequent periods of hospitalization.  See 
38 C.F.R. § 3.321(b) (2006).  However, during the course of 
the aforementioned RO hearing in August 2005, the veteran 
indicated that his hearing loss had "not really" hindered his 
ability to do his job.  To date, it has not been demonstrated 
that the veteran's hearing loss, in and of itself, has 
resulted in frequent periods of hospitalization for the 
purpose of diagnosis and/or treatment.  Accordingly, the 
assignment of a compensable evaluation on an extraschedular 
basis is not indicated.

Finally, the Board acknowledges the argument of the veteran's 
accredited representative that the VA has failed to provide 
the veteran with an adequate medical examination, in that the 
aforementioned VA audiometric examinations were conducted in 
a "sound-controlled room" rather than in an environment 
replicating "the ordinary conditions of everyday life."  Such 
an argument, however, is without merit, in that so-called 
"real world" testing would be not only impractical, but 
contrary to VA law and regulation.  In that regard, 
examinations for hearing impairment for VA purposes must be 
conducted by licensed audiologists utilizing controlled-
speech discrimination testing and pure tone audiometry.  Any 
attempt to evaluate the veteran's hearing impairment in the 
requested "real-world" environment would sacrifice the very 
clinical controls required by regulation.  Accordingly, the 
veteran's claim for increase must remain denied.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)(2006).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain, and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. 
121.

In the present case, in correspondence of October and 
December 2003, and once again in June 2006, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate his claim for an increased rating, 
as well as what information and evidence should be submitted 
by him, what information and evidence would be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession pertaining to his 
claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as service medical 
facility and VA examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events of content of the notice is not shown to 
have had any effect on the case or to have caused injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  


ORDER

An initial compensable evaluation for service-connected 
bilateral hearing loss is denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


